Case 1:19-cv-00834-MN-JLH Document 118 Filed 11/25/20 Page 1 of 5 PageID #: 3762




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

 WILDCAT LICENSING WI LLC,              )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )   C.A. No. 19-834-MN-JLH
                                        )
 BAYERISCHE MOTOREN WERKE AG,           )
 BMW MANUFACTURING CO., LLC, and        )
 BMW OF NORTH AMERICA, LLC,             )
                                        )
                   Defendants.          )
 ______________________________________ )
 WILDCAT LICENSING WI LLC,              )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )   C.A. No. 19-839-MN-JLH
                                        )
 FAURECIA S.A., FAURECIA USA            )
 HOLDINGS, INC., FAURECIA INTERIOR )
 SYSTEMS, INC., FAURECIA                )
 AUTOMOTIVE SEATING, LLC,               )
 FAURECIA MADISON AUTOMOTIVE            )
 SEATING, INC., FAURECIA EMISSIONS )
 CONTROL TECHNOLOGIES, USA, LLC,        )
 FAURECIA EMISSIONS CONTROL             )
 SYSTEMS NA, LLC, and FAURECIA          )
 AUTOMOTIVE HOLDINGS, INC.,             )
                                        )
                   Defendants.          )
 ______________________________________ )
 WILDCAT LICENSING WI LLC,              )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )   C.A. No. 19-840-MN-JLH
                                        )
 FCA US LLC,                            )
                                        )
                   Defendant.           )
 ______________________________________ )
Case 1:19-cv-00834-MN-JLH Document 118 Filed 11/25/20 Page 2 of 5 PageID #: 3763




 WILDCAT LICENSING WI LLC,              )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )   C.A. No. 19-842-MN-JLH
                                        )
 FORD MOTOR COMPANY,                    )
                                        )
                   Defendant.           )
 ______________________________________ )
 WILDCAT LICENSING WI LLC,              )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )   C.A. No. 19-843-MN-JLH
                                        )
 GENERAL MOTORS LLC,                    )
                                        )
                   Defendant.           )
 ______________________________________ )
 WILDCAT LICENSING WI LLC,              )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )   C.A. No. 19-844-MN-JLH
                                        )
 JAGUAR LAND ROVER LIMITED and          )
 JAGUAR LAND ROVER NORTH                )
 AMERICA, LLC,                          )
                                        )
                   Defendant.           )
 ______________________________________ )
 WILDCAT LICENSING WI LLC,              )
                                        )
                   Plaintiff,           )
                                        )
       v.                               )   C.A. No. 19-845-MN-JLH
                                        )
 LEAR CORPORATION and LEAR              )
 AUTOMOTIVE MANUFACTURING,              )
 LLC,                                   )
                                        )
                   Defendant.           )
 ______________________________________ )
Case 1:19-cv-00834-MN-JLH Document 118 Filed 11/25/20 Page 3 of 5 PageID #: 3764




 WILDCAT LICENSING WI LLC,              )
                                        )
                   Plaintiff,           )
                                        )
        v.                              )             C.A. No. 19-846-MN-JLH
                                        )
 MAGNA INTERNATIONAL INC.,              )
 MAGNA INTERNATIONAL OF                 )
 AMERICA, INC., MAGNA POWERTRAIN )
 INC., MAGNA POWERTRAIN OF              )
 AMERICA, INC., MAGNA POWERTRAIN )
 USA, INC., MAGNA SEATING OF            )
 AMERICA, INC., MAGNA EXTERIORS         )
 OF AMERICA, INC., MAGNA CLOSURES )
 OF AMERICA, INC., and COSMA            )
 INTERNATIONAL INC.,                    )
                                        )
                   Defendant.           )
 ______________________________________ )


                                   MEMORANDUM ORDER
          Pending before the Court is Defendants’ Motion to Stay Pending Inter Partes Review.

 (C.A. No. 19-834-MN-JLH, D.I. 105; C.A. No. 19-839-MN-JLH, D.I. 95; C.A. No. 19-840-MN-

 JLH, D.I. 62; C.A. No. 19-842-MN-JLH, D.I. 74; C.A. No. 19-843-MN-JLH, D.I. 72; C.A. No.

 19-844-MN-JLH, D.I. 73; C.A. No. 19-845-MN-JLH, D.I. 68; C.A. No. 19-846-MN-JLH, D.I.

 85. 1)

          On November 3, 2020, the Patent Trial and Appeal Board instituted inter partes reviews

 of all claims of both patents-in-suit. Plaintiff Wildcat Licensing WI LLC (“Plaintiff”) does not

 oppose a stay provided that (1) the Court conditions any stay on each Defendant’s agreement to

 be estopped under 35 U.S.C. § 315(e); (2) the Court permits Plaintiff to take two third-party

 depositions that were noticed after the PTAB’s institution decision; (3) the Court requires



          1
          The parties filed the same briefing in each of the above-captioned cases. Future citations
 to the docket will refer to C.A. No. 19-834-MN-JLH unless otherwise noted.
Case 1:19-cv-00834-MN-JLH Document 118 Filed 11/25/20 Page 4 of 5 PageID #: 3765




 Defendants to respond to certain discovery requests relevant to obviousness that were served

 before the institution decision; and (4) the Court requires Defendants to comply with the November

 24, 2020 deadline for service of their responsive claim construction brief. 2

         Whether to grant a stay is a matter committed to the Court’s discretion. Dentsply Int’l, Inc.

 v. Kerr Mfg. Co., 734 F. Supp. 656, 658 (D. Del. 1990). “Courts typically rely on three factors in

 determining whether a stay is appropriate: (1) whether a stay will simplify the issues for trial, (2)

 whether discovery is complete and a trial date has been set, and (3) whether a stay would unduly

 prejudice or present a clear tactical disadvantage to the non-moving party.” UCB, Inc. v. Hetero

 USA Inc., 277 F. Supp. 3d 687, 690 (D. Del. 2017); see also Ethicon LLC v. Intuitive Surgical,

 Inc., No. 17-871-LPS, 2019 WL 1276029, at *1 (D. Del. Mar. 30, 2019).

         There are several ways in which a stay pending PTAB review may simplify the issues for

 trial. See Neste Oil OYJ v. Dynamic Fuels, LLC, No. 12-1744-GMS, 2013 WL 3353984, at *4 (D.

 Del. July 2, 2013) (discussing the efficiencies created by a stay pending PTO review). In addition,

 four sets of defendants in these cases are petitioners in the IPRs and will be estopped under 35

 U.S.C. § 315(e) from raising arguments that were raised or reasonably could have raised during

 the IPRs. The remaining, non-petitioner defendants have agreed “to a limited IPR estoppel as to

 the specific grounds that were raised in the IPRs and addressed in a final, non-appealable judgment

 (but not all other grounds that reasonably could have been raised in the IPRs).” (D.I. 117.) The

 first factor favors a stay.




         2
          Plaintiff also requests, and Defendants don’t oppose, that Plaintiff be permitted to utilize
 the Protective Order’s dispute resolution mechanisms during a stay. Plaintiff, BMW, and Lear
 have also agreed that certain discovery may proceed notwithstanding a stay.
                                                  2
Case 1:19-cv-00834-MN-JLH Document 118 Filed 11/25/20 Page 5 of 5 PageID #: 3766




        The second factor also favors a stay. This case is still in its early stages. The Markman

 hearing is currently scheduled for January 2021. Few depositions have been taken and expert

 discovery has not yet begun.

        Nor would a stay unduly prejudice Plaintiff. All of the defendants are subject to statutory

 estoppel or have agreed to the limited estoppel described above. The PTAB has a discovery

 process of which Wildcat may avail itself should it seek evidence to use in that forum. Moreover,

 as discussed at the hearing on November 23, 2020, efficiency counsels against permitting

 discovery (and hearing discovery disputes) while these cases are stayed, except for those categories

 of discovery that the parties have agreed should proceed in order to keep the cases on the same

 schedule if and when litigation resumes. 3 The Court will not require Defendants to serve their

 responsive claim construction brief at this time; Plaintiff is aware of Defendants’ claim

 construction positions from the parties’ October 22, 2020 Joint Claim Construction Chart. (D.I.

 93.)

        Defendants’ Motion to Stay Pending Inter Partes Review (D.I. 105) is therefore

 GRANTED. The above-captioned cases are STAYED pending final written decisions in the IPRs,

 and all dates and deadlines in the scheduling order are VACATED. The parties shall file a status

 report within thirty days of the issuance of any final written decision in the IPRs.




 Dated: November 25, 2020                              ___________________________________
                                                       The Honorable Jennifer L. Hall
                                                       United States Magistrate Judge




        3
            See n.2 supra.
                                                  3
